Carley, Judge.
Appellant-plaintiff brought suit, seeking damages for appelleedefendant’s alleged conversion of a truck and for his alleged tortious interference with its rights under a loan receipt. On appeal to this court, the trial court’s grant of a directed verdict in favor of appellee was affirmed as to the conversion count and reversed as to the tortious interference count. Maryland Cas. Ins. Co. v. Welchel, 181 Ga. App. 224 (351 SE2d 645) (1986). On certiorari to the Supreme Court of Georgia, this court’s decision was affirmed in part and reversed in part. Maryland Cas. Ins. Co. v. Welchel, 257 Ga. 259 (356 SE2d 877) (1987). Accordingly, this court’s opinion in Maryland Cas. Ins. Co. v. Welchel, 181 Ga. App. 224, supra, is hereby vacated and the judgment of the Supreme Court is made the judgment of this court. It follows that the trial court’s grant of a directed verdict in favor of appellee is affirmed as to both counts.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.